In this case opinion was filed on February 25th, 1932. On re-hearing Order was made and filed on May 19th, 1932, in which the judgment was affirmed conditioned upon the entry of a remittitur in the sum of $1,000.00. On June 14th, 1932, plaintiffs in error filed petition for re-hearing which was granted specifically upon certain grounds therein mentioned; and now, after again considering the record and having heard the argument of counsel and examined the briefs filed herein, we are of the opinion that the plaintiff was not entitled to recover the amount claimed for drawing details $434.07, nor the amount claimed for revision after bids received $380.70, or for the amount of expense $347.40, making a total of the sum of $1,162.17.
Therefore, if the plaintiff within ten days after filing of the mandate in the court below enters a remittitur in the sum of $1,162.17, the remainder of said judgment will stand affirmed for the amount thereof after such deduction as of the date of the entry thereof; otherwise, the case shall stand reversed for a new trial. It is so ordered.
BUFORD, C.J. AND WHITFIELD, ELLIS, BROWN AND DAVIS, J.J., concur.
TERRELL, J., not participating. *Page 485